
	
		II
		110th CONGRESS
		2d Session
		S. 3508
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2008
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize the Secretary of Education to make grants to
		  support early college high schools and other dual enrollment
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Fast Track to College Act of
			 2008.
		2.PurposeThe purpose of this Act is to increase high
			 school graduation rates and the percentage of students who complete a
			 recognized postsecondary credential by the age of 26, including among
			 low-income students and students from other populations underrepresented in
			 higher education.
		3.DefinitionsFor purposes of this Act:
			(1)Dual enrollment
			 programThe term dual enrollment program means an
			 academic program through which a high school student is able simultaneously to
			 earn credit toward a high school diploma and a postsecondary degree or
			 certificate.
			(2)Early college
			 high schoolThe term early college high school
			 means a high school that provides a course of study that enables a student to
			 earn a high school diploma and either an associate’s degree or one to two years
			 of college credit toward a postsecondary degree or credential.
			(3)Educational
			 service agencyThe term educational service agency
			 means an educational service agency as defined by section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(4)Eligible
			 entityThe term eligible entity means a local
			 educational agency, which may be an educational service agency, in a
			 collaborative partnership with an institution of higher education. Such
			 partnership also may include other entities, such as a nonprofit organization
			 with experience in youth development.
			(5)Institution of
			 higher educationThe term institution of higher
			 education means an institution of higher education as defined by
			 section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
			(6)Local
			 educational agencyThe term local educational
			 agency means a local educational agency as defined by section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(7)SecretaryThe
			 term Secretary means the Secretary of Education.
			4.Authorization of
			 appropriations
			(a)Early college
			 high schoolsTo support early
			 college high schools under this Act, there are authorized to be appropriated
			 $50,000,000 for fiscal year 2009 and such sums as may be necessary for each of
			 fiscal years 2010 through 2014.
			(b)Other dual
			 enrollment programsTo
			 support other dual enrollment programs under this Act, there are authorized to
			 be appropriated $50,000,000 for fiscal year 2009 and such sums as may be
			 necessary for each of fiscal years 2010 through 2014.
			(c)Funds
			 reservedThe Secretary shall reserve 3 percent of funds
			 appropriated pursuant to subsection (b) for grants to States under section
			 9.
			5.Authorized
			 program
			(a)In
			 generalThe Secretary is authorized to award six-year grants to
			 eligible entities seeking to establish a new or support an existing early
			 college high school or other dual enrollment program.
			(b)Grant
			 amountA grant under this Act shall not exceed $2,000,000.
			(c)Matching
			 requirement
				(1)In
			 generalAn eligible entity shall contribute matching funds toward
			 the costs of the early college high school or other dual enrollment program to
			 be supported under this Act, of which not less than half shall be from
			 non-Federal sources, which funds shall represent not less than the
			 following:
					(A)20 percent of the
			 grant amount received in each of the first and second years of the
			 grant.
					(B)30 percent in each
			 of the third and fourth years.
					(C)40 percent in the
			 fifth year.
					(D)50 percent in the
			 sixth year.
					(2)Determination of
			 amount contributedThe Secretary shall allow an eligible entity
			 to satisfy the requirement of this subsection through in-kind
			 contributions.
				(d)Supplement, Not
			 SupplantAn eligible entity shall use a grant received under this
			 Act only to supplement funds that would, in the absence of such grant, be made
			 available from non-Federal funds for support of the activities described in the
			 eligible entity’s application under section 7, and not to supplant such
			 funds.
			(e)PriorityIn
			 awarding grants under this Act, the Secretary shall give priority to
			 applicants—
				(1)that propose to
			 establish or support an early college high school or other dual enrollment
			 program that will serve a student population of which 40 percent or more are
			 students counted under section 1113(a)(5) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6313(a)(5)); and
				(2)from States that
			 provide assistance to early college high schools or other dual enrollment
			 programs, such as assistance to defray the costs of higher education, such as
			 tuition, fees, and textbooks.
				(f)Geographic
			 distributionThe Secretary shall, to the maximum extent
			 practicable, ensure that grantees are from a representative cross-section of
			 urban, suburban, and rural areas.
			6.Uses of
			 Funds
			(a)Mandatory
			 activitiesAn eligible entity
			 shall use grant funds received under section 5 to support the activities
			 described in its application, including for the following:
				(1)Planning
			 yearIn the case of a new early college high school or dual
			 enrollment program, during the first year of the grant—
					(A)hiring a principal
			 and staff, as appropriate;
					(B)designing the
			 curriculum and sequence of courses in collaboration with at a minimum, teachers
			 from the local educational agency and faculty from the partner institution of
			 higher education;
					(C)educating parents
			 and the community about the school;
					(D)recruiting
			 students;
					(E)liaison activities
			 among partners in the eligible entity; and
					(F)coordinating
			 secondary and postsecondary support services, academic calendars, and
			 transportation.
					(2)Implementation
			 periodDuring the remainder
			 of the grant period—
					(A)academic and
			 social support services, including counseling;
					(B)student
			 recruitment and community education and engagement;
					(C)professional
			 development, including joint professional development for secondary school and
			 faculty from the institution of higher education; and
					(D)school design and
			 planning team activities, including curriculum development.
					(b)Allowable
			 activitiesAn eligible entity may also use grant funds received
			 under this Act to otherwise support the activities described in its
			 application, including—
				(1)purchasing
			 textbooks and equipment that support academic programs;
				(2)learning
			 opportunities for students that complement classroom experiences, such as
			 internships, career-based capstone projects, and opportunities provided under
			 chapters 1 and 2 of subpart 2 of part A of title IV of the Higher Education Act
			 of 1965 (20 U.S.C. 1070a–11 et seq., 1070a–21 et seq.);
				(3)transportation;
				(4)planning time for
			 high school and college educators to collaborate; and
				(5)data collection, sharing, reporting, and
			 evaluation.
				7.Application
			(a)In
			 generalTo receive a grant under section 5, an eligible entity
			 shall submit to the Secretary an application at such time, in such manner, and
			 including such information as the Secretary determines to be
			 appropriate.
			(b)Contents of
			 applicationAt a minimum, the application described in subsection
			 (a) shall include a description of—
				(1)the early college
			 high school’s or other dual enrollment program’s budget;
				(2)each partner in
			 the eligible entity and its experience with early college high schools or other
			 dual enrollment programs, key personnel from each partner and their
			 responsibilities for the early college high school or dual enrollment program,
			 and how the eligible entity will work with secondary and postsecondary
			 teachers, other public and private entities, community-based organizations,
			 businesses, and labor organizations to ensure that students will be prepared to
			 succeed in postsecondary education and employment, which may include the
			 development of an advisory board;
				(3)how the eligible
			 entity will target and recruit at-risk youth, including those at risk of
			 dropping out of school, first generation college students, and students from
			 populations described in section 1111(b)(2)(C)(v)(II) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II));
				(4)a
			 system of student supports for students in the early college high school or
			 other dual enrollment program, including small group activities, tutoring,
			 literacy and numeracy skill development in all academic disciplines, parental
			 outreach, extended learning time, and college readiness activities, such as
			 early college academic seminars and counseling;
				(5)in the case of an
			 early college high school, how a graduation and career plan will be developed,
			 consistent with State graduation requirements, for each student and reviewed
			 each semester;
				(6)how parents or
			 guardians of dually enrolled students will be informed of the students'
			 academic performance and progress and, subject to paragraph (5), involved in
			 the development of the students' career and graduation plan;
				(7)coordination
			 activities between the institution of higher education and the local
			 educational agency, including regarding academic calendars, provision of
			 student services, curriculum development, and professional development;
				(8)how the eligible
			 entity will ensure that teachers in the early college high school or other dual
			 enrollment program receive appropriate professional development and other
			 supports, including to enable the teachers to help English-language learners,
			 students with disabilities, and students from diverse cultural backgrounds to
			 succeed;
				(9)learning
			 opportunities for students that complement classroom experiences, such as
			 internships, career-based capstone projects, and opportunities provided under
			 chapters 1 and 2 of subpart 2 of part A of title IV of the Higher Education Act
			 of 1965 (20 U.S.C. 1070a–11 et seq., 1070a–21 et seq.);
				(10)a plan to ensure that postsecondary credits
			 earned will be transferable to, at a minimum, public institutions of higher
			 education within the State, consistent with existing statewide articulation
			 agreement;
				(11)student assessments and other measurements
			 of student achievement that will be used, including benchmarks for student
			 achievement;
				(12)outreach programs to provide elementary and
			 secondary school students, especially those in middle grades, and their
			 parents, teachers, school counselors, and principals information about and
			 academic preparation for the early college high school or other dual enrollment
			 program;
				(13)how the eligible
			 entity will help students meet eligibility criteria for postsecondary courses;
			 and
				(14)how the eligible entity will sustain the
			 early college high school or other dual enrollment program after the grant
			 expires.
				(c)AssurancesAn
			 eligible entity’s application under subsection (a) shall include assurances
			 that—
				(1)in the case of an
			 early college high school, the majority of courses offered, including of
			 postsecondary courses, will be offered at facilities of the institution of
			 higher education;
				(2)students will not
			 be required to pay tuition or fees for postsecondary courses;
				(3)postsecondary
			 credits earned will be transcribed upon completion of the requisite coursework;
			 and
				(4)faculty teaching
			 postsecondary courses meet the normal standards for faculty established by the
			 institution of higher education.
				(d)WaiverThe
			 Secretary may waive the requirement of subsection (c)(1) upon a showing that it
			 is impractical to apply due to geographic considerations.
			8.Peer
			 review
			(a)Peer review of
			 applicationsThe Secretary shall establish peer review panels to
			 review applications submitted pursuant to section 7 and to advise the Secretary
			 regarding such applications.
			(b)Composition of
			 peer review panelsThe
			 Secretary shall ensure that each peer review panel is not comprised wholly of
			 full-time officers or employees of the Federal Government and includes, at a
			 minimum—
				(1)experts in the
			 establishment and administration of early college high schools or other dual
			 enrollment programs from the high school and college perspective;
				(2)faculty at
			 institutions of higher education and secondary school teachers with expertise
			 in dual enrollment; and
				(3)experts in the
			 education of at-risk students.
				9.Grants to
			 States
			(a)In
			 generalThe Secretary is authorized to award six-year grants to
			 State agencies responsible for secondary or postsecondary education for efforts
			 to support or establish statewide dual enrollment programs.
			(b)ApplicationTo
			 receive a grant under this section, a State agency shall submit to the
			 Secretary an application at such time, in such manner, and including such
			 information as the Secretary determines to be appropriate.
			(c)Contents of
			 ApplicationAt a minimum, the application described in subsection
			 (b) shall include—
				(1)how the State will
			 create outreach programs to ensure that middle and high school students and
			 their families are aware of dual enrollment programs in the State;
				(2)how the State will
			 provide technical assistance to local dual enrollment programs as
			 appropriate;
				(3)how the State will
			 ensure the quality of State and local dual enrollment programs; and
				(4)such other
			 information as the Secretary determines to be appropriate.
				(d)State
			 activitiesA State receiving a grant under this section shall use
			 such funds for—
				(1)planning and
			 implementing a statewide strategy for expanding access to dual enrollment
			 programs for students who are underrepresented in higher education; and
				(2)providing
			 technical assistance to local dual enrollment programs.
				10.Reporting and
			 oversight
			(a)Reporting by
			 grantees
				(1)In
			 generalThe Secretary shall establish uniform guidelines for all
			 grantees under section 5, and uniform guidelines for all grantees under section
			 9, concerning information such grantees annually shall report to the Secretary
			 to demonstrate a grantee’s progress toward achieving the goals of this
			 Act.
				(2)Contents of
			 reportAt a minimum, the report described in paragraph (1) shall
			 include, for eligible entities receiving funds under section 5, for each
			 category of students described in section 1111(h)(1)(C)(i) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i)):
					(A)The number of
			 students.
					(B)The percentage of
			 students scoring advanced, proficient, basic, and below basic on the
			 assessments described in section 1111(b)(3) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(3)).
					(C)The performance of
			 students on other assessments or measurements of achievement.
					(D)The number of
			 secondary school credits earned.
					(E)The number of postsecondary credits
			 earned.
					(F)Attendance
			 rate.
					(G)Graduation
			 rate.
					(H)Placement in
			 postsecondary education or advanced training, in military service, and in
			 employment.
					(b)Reporting by the
			 secretaryThe Secretary annually shall compile and analyze the
			 information described in subsection (a) and report it to the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Education and Labor of the House of Representatives, which report shall include
			 identification of best practices for achieving the goals of this Act.
			(c)Monitoring
			 visitsThe Secretary’s designee shall visit each grantee at least
			 once for the purpose of helping the grantee achieve the goals of this Act and
			 to monitor the grantee’s progress toward achieving such goals.
			(d)National
			 evaluationWithin six months of the appropriation of funds for
			 this Act, the Secretary shall enter into a contract with an independent
			 organization to perform an evaluation of the grants awarded under this Act.
			 Such evaluation shall apply rigorous procedures to obtain valid and reliable
			 data concerning participants’ outcomes by social and academic characteristics
			 and monitor the progress of students from high school to and through
			 postsecondary education.
			(e)Technical
			 assistanceThe Secretary shall provide technical assistance to
			 eligible entities concerning best practices in early college high schools and
			 dual enrollment programs and shall disseminate such best practices among
			 eligible entities and State and local educational agencies.
			11.Rules of
			 construction
			(a)EmployeesNothing in this Act shall be construed to
			 alter or otherwise affect the rights, remedies, and procedures afforded to the
			 employees of local educational agencies (including schools) or institutions of
			 higher education under Federal, State, or local laws (including applicable
			 regulations or court orders) or under the terms of collective bargaining
			 agreements, memoranda of understanding, or other agreements between such
			 employees and their employers.
			(b)Graduation
			 rateA student who graduates from an early college high school
			 supported under this Act in the standard number of years for graduation
			 described in the eligible entity’s application shall be considered to have
			 graduated on time for purposes of section 1111(b)(2)(C)(vi) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi)).
			
